                     Case 20-71228-pmb           Doc 92-5 Filed 03/05/21 Entered 03/05/21 11:58:14                   Desc
                                                        Exhibit 6 Page 1 of 1


                                                 Liquidation analysis from Spot on Content, LLC

Item                                Amount                 Notes
Property value: $25,700,000.00                             Per Cushman & Wakefield appraisal
Secured claim of LV Atlanta, LLC    $12,500,000.00         Per Debtor’s Schedules;
                                                           LV’s Proof of Claim
Secured claim of TP Krog, LLC       $3,300,000.00          The amount owing to Tyler Perry’s entity per Plan of Reorganization of Good
                                                           Deed 317 at p. 15.
                                                           Note, $300,000 of that amount is subject to challenge as not properly secured as
                                                           the security deed was recorded within 90 days before the bankruptcy.
Property tax claims                 $421,424.70            This amount is from the Plan of Reorganization of Good Deed 317 at p. 11
Unsecured creditors (excluding      $1,737,647.67          This amount is from p. 13 of Plan of Reorganization of Areu Studios LLC.
convenience class)
Unsecured creditors in              $22,625.00             This amount is from p. 14 of the Plan of Reorganization of Areu Studios LLC.
convenience class
Equity interests - value per Plan   $3,821,228.30          This amount is from p. 15 of Plan of Reorganization of Areu Studios LLC. This
                                                           includes Areu Family Ventures, LLC interest at $1,948,826.43, and Areu Bros., LLC
                                                           interest at $611,396.53.
Unsecured insider claim of Good     $1,676,442.00          This is per p. 16 of Plan of Reorganization of Areu Studios LLC. (No verification /
Deed 317, LLC                                              proof of this amount has been submitted).
Unsecured insider claim of Ozzie    $703,287.00            This is per p. 16 of Plan of Reorganization of Areu Studios LLC. (No verification /
Areu                                                       proof of this amount has been submitted).
Attorney’s fees of Jones &          $125,000.00            This is an estimated amount. $43,745.50 was disclosed as a retainer amount and
Walden                                                     would reduce fees by that amount; we do not have documentation of actual fees.
Commission on sale of property      $771,000.00            This assumes a 3.0% commission on $25,700,000 gross sale price.
TOTAL DEBTS & EQUITY VALUE          $25,078,654.67
PER DEBTORS and NOTES
Amount of additional value          $621,345.33            This amount represents value potentially available to equity holders after
                                                           satisfaction of all other claims, beyond the payments provided for equity holders
                                                           in the Plan of Reorganization
